NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 16, 2011*
                                 Decided February 18, 2011

                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 10‐2003

WILLIE A. RUCKER,                                    Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 07‐C‐0999

MICHAEL J. ASTRUE,                                   C. N. Clevert, Jr.,
Commissioner of Social Security,                     Chief Judge.
    Defendant‐Appellee.

                                          O R D E R

        Willie Rucker is bipolar, and in 1992 the Social Security Administration determined
that the condition was disabling.  Since then the agency has reevaluated Rucker and
terminated his disability benefits after concluding that his bipolar disorder had improved
and no longer kept him from working.  Rucker challenged this redetermination in the
district court, see 42 U.S.C. § 405(g), and the court remanded the matter to the agency for
further proceedings.  The court concluded that, among other errors, the agency had not



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2003                                                                                 Page 2


properly analyzed the continuing effect of Rucker’s mental impairment, or evaluated how
his ability to work is affected by physical impairments that have arisen since 1992.  Rucker,
though, is not satisfied.  In this appeal from the district court’s favorable decision, he
principally argues that the court should have ordered the agency to reinstate his benefits,
rather than engage in further proceedings.

        When a claimant seeks social security disability benefits, weighing evidence and
deciding facts are the purview of the Social Security Administration, not the federal courts. 
See Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010); Simila v. Astrue, 573 F.3d 503, 513 (7th
Cir. 2009).  Thus, when a district judge has concluded that the agency’s denial of disability
benefits is not supported by substantial evidence, the court must remand the matter to the
agency—and cannot itself direct an award of benefits—unless all factual issues have been
resolved and the only outcome possible is a determination of disability.  Allord v. Astrue,
__ F.3d __, 2011 WL 102599, at *3 (7th Cir. Jan. 13, 2011); Briscoe ex rel. Taylor v. Barnhart, 425
F.3d 345, 355 (7th Cir. 2005); Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993).  We review
a district court’s refusal to direct an award of benefits for abuse of discretion, and we will
uphold the court’s decision unless no reasonable person could agree with it.  Allord, 2011
WL 102599, at *3; Nelson v. Apfel, 210 F.3d 799, 802 (7th Cir. 2000).  In this case the very
premise of the district court’s ruling is that the agency still has not resolved critical factual
inquiries, including whether Rucker continues to suffer from bipolar disorder, so the court
could not have abused its discretion in remanding to the agency.

        Rucker also asserts that as the prevailing party he should receive attorney’s fees
under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).  But Rucker’s success has been
achieved without help from counsel, and a pro se plaintiff who is not a lawyer cannot
recover fees under § 2412.  See Krecioch v. United States, 316 F.3d 684, 688 (7th Cir. 2003).  Nor
would Rucker be entitled to fees even if he was statutorily eligible, since he did not apply to
the district court within 30 days after the court entered judgment in his favor,
see § 2412(d)(1)(B).

      We have reviewed the remaining contentions in Rucker’s appellate brief and
conclude that none has merit.

                                                                                        AFFIRMED.